Detailed Action

Objections

Claim(s) 23-24 is/are objected to because of the following informalities:

In regards to claim 23, the claim recites in line 7 “operatively coupling an electronic circuit to”. The limitation of electronic circuit was already defined in the claim. Therefore, line 7 must recite “operatively coupling [[an]] the electronic circuit to”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 24, the claim(s) is/are objected due to its/their dependency on objected claim 23.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

In regards to claim 13, the claim recites in line 1 “for monitoring the state of”. The word “the” in front of the limitation(s) “state” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “for monitoring [[the]] a state of”.

In regards to claim(s) 14-24, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

In regards to claim 18, the claim recites in line 1 “comprising the sensing element of claim 13”. The word “the” in front of the limitation(s) “sensing element of claim 13” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “comprising [[the]] a sensing element of claim 13”.

In regards to claim(s) 23-24, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 18.
In regards to claim 19, the claim recites in line 2 “the sensing element of claim 13”. The word “the” in front of the limitation(s) “sensing element of claim 13” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[the]] a sensing element of claim 13”.
Also, the claim recites in line 7 “affects the modulation of”. The word “the” in front of the limitation(s) “modulation” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “affects [[the]] a modulation of”.

In regards to claim(s) 20-23, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 19.

In regards to claim 21, the claim recites in lines 7-8 “such that the light that is transmitted by the sensing material is incident on”. The word “the” in front of the limitation(s) “light that is transmitted by the sensing material” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “such that [[the]] a light that is transmitted by the sensing material is incident on”.
In regards to claim(s) 22, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 21.

In regards to claim 22, the claim recites in lines 3-4 “is sensitive to the first range of wavelength and the second photodiode is sensitive to the second range of wavelength”. The word “the” in front of the limitation(s) “first range of wavelength” and “second range of wavelength” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “is sensitive to [[the]] a first range of wavelength and the second photodiode is sensitive to [[the]] a second range of wavelength”.
the claim recites in line 10 “in response to the incident light and”. The word “the” in front of the limitation(s) “incident light” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “in response to the transmitted by the sensing material and”.

In regards to claim 23, the claim recites in lines 1-2 “for determining the state of the single-use sterilizable element of claim 18, wherein”. The word “the” in front of the limitation(s) “state” and “single-use sterilizable element of claim 18” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not a state of [[the]] a single-use sterilizable element of claim 18, wherein”.
Also, the claim recites in line 2 “wherein the state of the single-use sterilizable element is”. The claim is dependent on claim 18 which is dependent in claim 13. Claim 13 defines a state of the single-use sterilizable element, and claim 23 also defines a state of the single-use sterilizable element. Therefore, it is unclear if the recited state in line 2 of claim 23 is referring to the state defined in claim 13 or to the state defined in claim 23. For this reason, the claim is indefinite.
Furthermore, the claim recites in line 7-8 “o that the at least one physical property affects the modulation of the radio-frequency signal”. The claim is dependent on claim 18 which is dependent in claim 13. Claim 13 defines at least one physical property, and claim 23 also defines at least one physical property. Therefore, it is unclear if the recited at least one physical property in lines 7-8 of claim 23 is referring to the at least one physical property defined in claim 13 or to the at least one physical property defined in claim 23. For this reason, the claim is indefinite. The examiner has interpreted lines 2-3 of claim 23 in the following way in order to advance prosecution: “is determined by the at least one environmental condition”.
Also, the claim recites in line 8 “affects the modulation of”. The word “the” in front of the limitation(s) “modulation” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has a modulation of”.
The claim further recites in lines 9-10 “to transmit the affected modulated radio-frequency signal”. The word “the” in front of the limitation(s) “affected modulated radio-frequency signal” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines that the modulation is affected. The claim does not define that the signal is affected. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to transmit the based on the affected modulation”.

In regards to claim(s) 24, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 23.

In regards to claim 24, the claim recites in line 1 “operatively coupling the electronic circuit to”. Claim 23 defines an electronic circuit in line 4 and another in line 7. Therefore, it is unclear if the recited electronic circuit in line 1 of claim 24 is referring to the electronic circuit defined in line 4 of claim 23 or to the electronic circuit defined in line 7 of claim 23. For this reason, the claim is objected. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leupold et al. (US-11,045,566) in view of Adamovics (US-7,098,463).

In regards to claim 13, Leupold teaches a dosimeter (sensing element) for monitoring a state of a single-use sterilizable element [fig. 1, col. 1 L. 42-53 (single use sterilizable element), col. 3 L. 63-67, col. 4 L. 1-7 (monitoring state)]. Leupold teaches that the state of the single-use sterilizable element is determined by monitoring radiation exposure (at least one environmental condition) [col. 3 L. 63-67, col. 4 L. 1-7].
Leupold does not teach that the dosimeter comprises a variable component having at least one physical property that is configured to change in response to the at least one environmental condition and/or a change thereof.
On the other hand, Adamovics teaches that a dosimeter can comprise a variable component having at least one physical property that is configured to change in response to the at least one environmental condition and/or a change thereof [col. 1 L. 22-33, col. 6 L. 37-47, col. 13 L. 60-67, col. 14 L. 1]. Adamovics teaches that the variable component comprises a sensing material with changing absorption 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Adamovics’ teachings of implementing the dosimeter with a variable component in the sensing element taught by Leupold because it will permit the dosimeter to sense the state with more accuracy.

In regards to claim 18, the combination of Leupold and Adamovics, as shown in the rejection of claim 13 above, teaches a sensing element detecting the state of a single-use sterilizable element. Therefore, the combination also teaches the claimed single-use sterilizable element comprising a sensing element of claim 13.  

Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leupold et al. (US-11,045,566) in view of Adamovics (US-7,098,463) as applied to claim 13 above, and further in view of McGeorge et al. (US-6,475,433).

In regards to claim 14, the combination of Leupold and Adamovics, as applied in claim 13 above, does not teach that the sensing material has changing absorption characteristics for electromagnetic radiation in a first range of wavelength, and the sensing material has substantially fixed absorption characteristics for electromagnetic radiation in a second range of wavelength.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McGeorge’s teachings of using filters to optimize the sensing material to react only to a desired radiation in the sensing element taught by the combination because it will permit the sensing element to only sense the radiation that is being use for sterilization.

In regards to claim 15, the combination of Leupold, Adamovics and McGeorge, as applied in claim 14 above, further teaches that the sensing material is substantially non-absorbent in the second range of wavelength [see McGeorge col. 4 L. 3-15].

In regards to claim 17, the combination of Leupold and Adamovics, as applied in claim 13 above, does not teach that the at least one physical property is configured to change gradually and irreversibly.  
On the other hand, McGeorge teaches that the sensing material can be selected so it can detect the gradual exposure to the radiation [col 3 L. 49-54]. This teaching 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McGeorge’s teachings of selecting the sensing material so it can detect the level of exposure to radiation in the sensing element taught by the combination because it will permit the sensor to provide information of how much the at least one physical property has changed.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leupold et al. (US-11,045,566) in view of Adamovics (US-7,098,463) as applied to claim 13 above, and further in view of Keite et al. (US-2010/0081208).

In regards to claim 16, the combination of Leupold and Adamovics, as applied in claim 13 above, does not teach that the sensing material has first changing absorption characteristics for electromagnetic radiation in a first range of wavelength and second changing absorption characteristics for electromagnetic radiation in a second range of wavelength being different from the first range of wavelength.
On the other hand, Keite teaches that the sensing material can detect radiation at two rages of wavelength [par. 0057]. This teaching means that the sensing material has first changing absorption characteristics for electromagnetic radiation in a first range of wavelength and second changing absorption characteristics for electromagnetic radiation in a second range of wavelength being different from the first range of wavelength.
.

Claim(s) 19-20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leupold et al. (US-11,045,566) in view of Adamovics (US-7,098,463) as applied to claim 13 above, and further in view of Nyffeler et al. (US-8,963,684)

In regards to claim 19, the combination of Leupold and Adamovics, as shown in the rejection of claim 13 above, teaches a sensing element detecting the state of a single-use sterilizable element.
The combination further teaches that the sensing element comprises a communication device comprising an electronic circuit configured to store electronic information [see Leupold fig. 1 element 36, 42, 44 and 46, col. 4 L. 48-54, col. 5 L. 42-48]. Also, the combination teaches that the electronic circuit is operatively coupled to the sensing element [see Leupold fig. 1 element 44 and D, col. 5 L. 30-37].
The combination teaches that sensed data can be transmitted to an external device from the electronic circuit using an electronic component that is coupled to the electronic circuit [see Leupold fig. 1 element 36, col. 5 L. 42-47]. The combination also teaches that it is well known in the art that the electronic component used to transmit data from an electronic circuit can be a transponder [see Leopold col. 2 L. 1-6].

 The combination does not explicitly teach that the transponder comprises an antenna and that modulation is affected by the data stored in the electronic circuit which in this case is the sensed data of the at least one physical property.
On the other hand, Nyffeler teaches that a transponder can comprise an antenna configured to transmit a radio-frequency signal modulated by the electronic information and that the modulation of he signal is affected by the data stored in the electronic circuit [col. 11 L. 24-32 and L. 36-44].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Nyffeler’s teachings of using a transponder comprising an antenna and that modulates the signal based on the data stored in memory in the communication device taught by the combination because it will permit to transmit the sensed data wirelessly without requiring a power supply at the sensing element.

In regards to claim 20, the combination of Leupold, Adamovics and Nyffeler, as applied in claim 19 above, further teaches that the communication device comprises coupling means configured to operatively couple the electronic circuit to the sensing 

In regards to claim 23, the combination of Leupold, Adamovics and Nyffeler, as shown in the rejection of claims 13, 18 and 19 above, teaches a communication device for the claimed single-use sterilizable element performing the claimed functions. Therefore, the combination also teaches the claimed method. Also, the combination teaches that the method comprises a step of sending an interrogating signal to the antenna to prompt the antenna to transmit the affected modulated radio-frequency signal [see Nyffeler col. 11 L. 29-32 and L. 36-44].  

In regards to claim 24, the combination of Leupold, Adamovics and Nyffeler, as shown in the rejection of claim 20 above, teaches the claimed limitations.

Allowable Subject Matter

Claim(s) 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 21, the prior art cited in this office action does not teach by either anticipation or combination the following limitations: the coupling means comprise a LED, a first photodiode, wiring and electrical components, the LED and the first 

In regards to claim 22, the claim would be allowable due to its dependency on claim 21.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANKLIN D BALSECA/Examiner, Art Unit 2685